TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00168-CV


                             G. N. E.-A., a/k/a G. N. E., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-13-001449, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING

                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

March 31, 2014. LaDelle Abilez requested an extension of time to file the reporter’s record.

               Any extensions of time granted for the filing of the reporters’ records may not

exceed 30 days cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, LaDelle Abilez is

hereby ordered to file the reporter’s record in this case on or before April 17, 2014. If the record

is not filed by that date, Abilez may be required to show cause why she should not be held in

contempt of court.

               It is ordered on April 9, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose